DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on March 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number # 11,191,124 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1, 14, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 20180/146404 A1) teach a user device capable to connect to an LTE cell and/or a 5G cell (Fig(s).1-2, 5), in view of S2-180018 (“LS Reply to 3GPP SA2 on Status Icon related to 5G”,  22-26 January 2018) teaches techniques for configuration for indicating a 5G icon in a UE (Section 1-3, pages 1-4), and R1-1713443 (“5G indicator for EN-DC”,  27th Nov-1st Dec 2017) teaches a SIB type 2 with nr indicator (Section 3, page 21), fail to disclose: “… perform a radio resource control (RRC) connection procedure, the RRC connection procedure comprising receiving a restrict dual connectivity NR (DCNR) bit included in an Attach Accept from the LTE base station via the first communication circuitry, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-13 are also allowed by virtue of their dependency on claim 1.
Regarding claim 14, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 20180/146404 A1) teach a user device capable to connect to an LTE cell and/or a 5G cell (Fig(s).1-2, 5), in view of S2-180018 (“LS Reply to 3GPP SA2 on Status Icon related to 5G”,  22-26 January 2018) teaches techniques for configuration for indicating a 5G icon in a UE (Section 1-3, pages 1-4), and R1-1713443 (“5G indicator for EN-DC”,  27th Nov-1st Dec 2017) teaches a SIB type 2 with nr indicator (Section 3, page 21), fail to disclose: “… perform a radio resource control (RRC) connection procedure, the RRC connection procedure comprising receiving a restrict dual connectivity NR (DCNR) bit included in an Attach Accept from the LTE base station via the first communication circuitry, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 16-19 are also allowed by virtue of their dependency on claim 14.
Regarding claim 20, the best prior art found during the examination of the present, Zhang et al. (U.S. Patent Application Publication # 20180/146404 A1) teach a user device capable to connect to an LTE cell and/or a 5G cell (Fig(s).1-2, 5), in view of S2-180018 (“LS Reply to 3GPP SA2 on Status Icon related to 5G”,  22-26 January 2018) teaches techniques for configuration for indicating a 5G icon in a UE (Section 1-3, pages 1-4), and R1-1713443 (“5G indicator for EN-DC”,  27th Nov-1st Dec 2017) teaches a SIB type 2 with nr indicator (Section 3, page 21), fail to disclose: “… performing a radio resource control (RRC) connection procedure, the RRC connection procedure comprising receiving a restrict dual connectivity NR (DCNR) bit included in an Attach Accept from the LTE base station via the first communication circuitry, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Belghoul et al. (U.S. Patent Application Publication # 2018/0227960 A1) teach “apparatuses, systems, and methods to perform attachment of a wireless device to concurrent (or substantially concurrent) connections with a next generation network node (e.g., a fifth generation new radio (5G NR) network node) and a legacy network node (e.g., an LTE network node).”(Paragraph [0004])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 11, 2022